IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                             : No. 70 DB 2017 (No. 47 RST 2017)
                                             :
                                             :
MICHAEL KEITH MCFADDEN                       : Attorney Registration No. 45575
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM RETIRED STATUS                         : (Out of State)


                                         ORDER


 PER CURIAM


        AND NOW, this 18th day of July, 2017, the Report and Recommendation of

 Disciplinary Board Member dated July 6, 2017, is approved and it is ORDERED that

 Michael Keith McFadden, who has been on Retired Status, has never been suspended

 or disbarred, and has demonstrated that he has the moral qualifications, competency

 and learning in law required for admission to practice in the Commonwealth, shall be

 and is, hereby reinstated to active status as a member of the Bar of this

 Commonwealth.       The expenses incurred by the Board in the investigation and

 processing of this matter shall be paid by the Petitioner.